DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 7 – 20, and 22 – 24 are allowed. Claims 6 and 21 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A gravity discharge gate for a hopper car, comprising: two rotating doors for unloading commodities transported by the hopper car, the two rotating doors being operable between a closed configuration and an open configuration; and a bubble-lock mechanism for selectively securing the two rotating doors in one of the closed configuration and the open configuration, the bubble-lock mechanism comprising: a pair of opposed housings each comprising successive bubble portions, each adjacent pair of the successive bubble portions being connected through a neck portion, each housing having at least one open side portion, each housing comprising a pair of flanges projecting in opposite directions from an uppermost portion of the corresponding housing, the pair of flanges being secured to a portion of the gravity discharge gate; and an extension rod extending through the open side portion and within each housing, and being selectively interlockable within each of the successive bubble portions of each housing, the extension rod being mechanically connected to the two rotating doors for rotating the same from the closed configuration to the open configuration in response to the extension rod being displaced through the successive bubble portions of each housing, thereby 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A bubble-lock mechanism for a gravity discharge gate used in a hopper car, the gravity discharge gate comprising two rotating doors for unloading commodities transported by the hopper car, the two rotating doors being operable between a closed configuration and an open configuration, the bubble-lock mechanism comprising: at least one housing comprising successive bubble portions that comprise between three and six bubble portions, each adjacent pair of the successive bubble portions being connected through a neck portion; and an extension rod selectively extending into the housing and being interlockable with the successive bubble portions, the extension rod being mechanically connected to the two rotating doors for rotating the same between the closed configuration and the open configuration when the extension rod is displaced from one of the successive bubble portions to another, thereby allowing discharge of the commodities transported by the hopper car when the rotating doors are rotated to the open configuration.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 23, A gravity discharge gate for a hopper car, comprising: two rotating doors for unloading commodities transported by the hopper car, the two rotating doors being operable between a closed configuration and an open configuration; a bubble-lock mechanism for selectively securing the two rotating doors in one of the closed configuration and the open configuration, the bubble-lock mechanism comprising: (i) a pair of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666